Title: From George Washington to Major General Nathanael Greene, 21 March 1777
From: Washington, George
To: Greene, Nathanael

 

Dr Sir
Morristown March 21st 1777

I was last night honoured with a Letter from Congress of the 17th Inst. covering Sundry Resolutions. They have determined to adhere to those formed sometime ago respectg Lt Colo. Campbell & the Hessian Feild Officers; Yet I am not able to conclude certainly, whether they mean to hold them as Sureties for the future safety & good treatment of Genl Lee ’till his Exchange is really effected, or Whether they are only to be detained, ’till he is declared by Genl Howe to be on the same footing of Other Prisoners belonging to our Army & exchangeable in like manner, when ever we have an Officer of their’s of equal rank to offer for him. You know the meetings already had for settling a more regular mode of Exchange, & how embarrassing my situation is, I therefore wish you to obtain the sense of Congress explicitly upon the Subject & to transmit it as early as you can with such Resolve as they may pass about fixing a Cartel. I am Dr Sir &C.

G.W.

